OPINION
PER CURIAM.
This is an appeal by a trust beneficiary and its trustees seeking public funds for interim care under Section 507 of the Mental Health and Mental Retardation Act of 1966, Act of October 20, 1966, Spec. Sess. No. 3, P.L. 96, 50 P.S. § 4507. The local agency charged with providing such *519funds under Section 301(d)(8) of the Act, 50 P.S. § 4301(d)(8), has informed appellant beneficiary they are not available to her. As persons aggrieved by a local agency’s adjudication, appellants had a right to appeal to Common Pleas. 2 Pa.C.S. § 752; 42 Pa.C.S. § 933(a)(2). The petition for review she and the trustees filed to Commonwealth Court’s original jurisdiction seeking mandamus was not proper.
Accordingly, Commonwealth Court’s order, 520 A.2d 1223, is vacated and the record is transferred, pursuant to 42 Pa.C.S. § 5103 and Pa.R.A.P. 751, to the Court of Common Pleas of Chester County for consideration on the merits in a manner consistent with the relevant statutory provisions and our recent decision in Lang v. Commonwealth of Pennsylvania, Department of Public Welfare, 515 Pa. 428, 528 A.2d 1335 (1987). See, e.g., Philadelphia Electric Co. v. Commonwealth of Pennsylvania, Department of Environmental Resources No. 101 E.D. Appeal Dkt. 1987; filed October 5, 1987.